Citation Nr: 0944639	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to March 
1946.  He died in January 1970.  The appellant is the 
Veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois, that 
have continued to deny service connection for the cause of 
the Veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
January [redacted], 1970, and that the cause of death was pulmonary 
embolism due to or as a consequence of atherosclerotic heart 
disease with coronary insufficiency. 

3.  At the time of death, service connection was in effect 
for chronic severe rheumatoid arthritis, rated 50 percent 
disabling.  

4.  There is competent evidence of record that rheumatoid 
arthritis materially and/or substantially contributed to or 
hastened the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the 
Appellant

In view of the Board's favorable decision and full grant of 
the benefit sought on appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

Law and Regulations

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Factual Background and Legal Analysis

The Veteran's service treatment records reflect that he was 
discharged from service due to chronic recurrent rheumatoid 
arthritis that was found to have pre-existed active duty and 
was aggravated during active duty.  

Service connection for chronic severe rheumatoid arthritis of 
multiple joints was granted by RO rating decision in March 
1946.

A private medical examination report dated in February 1959 
noted that rheumatoid arthritis was progressing "quite 
rapidly".

A certificate of death was received in January 1970 showing 
that the Veteran died on January [redacted], 1970 of pulmonary 
embolism due to or as a consequence of atherosclerotic heart 
disease with coronary insufficiency.  

An autopsy report dated in January 1970 disclosed diagnoses 
of massive pulmonary edema, coronary heart disease, 
atherosclerosis, cardiac hypertrophy, acute myocarditis, and 
rheumatoid arthritis.  

The appellant submitted a September 2000 statement from the 
Veteran's treating physician, J. A. O'Dwyer, M.D., P.C., who 
opined that, while arthritis was not the cause of death, the 
general debility and treatment of the disease, including with 
steroids, could have predisposed the Veteran to pulmonary 
embolism.  

During the course of the appeal, the appellant submitted a 
number of articles suggesting that there were links between 
rheumatoid arthritis and the development of cardiac and lung 
disease.

The RO sought an advisory opinion from a VA physician in 
January 2001.  In a response dated in March 2001, the 
physician concluded that rheumatoid arthritis per se was not 
a direct cause of pulmonary embolism, and that steroid and 
analgesic therapies did not promote pulmonary embolism in and 
of themselves.  The VA physician stated that "In my opinion 
the cause of death was acute pulmonary edema secondary to a 
pulmonary embolism and acute myocardial infarction.  No 
evidence has been offered to support the contention that the 
service connected rheumatoid arthritis or the treatment 
thereof contributed materially and substantially to the cause 
of the Veteran's death."

In June 2009, the Board sought an independent medical expert 
(IME) opinion as to whether and/to what extent the service-
connected rheumatoid arthritis might be implicated in the 
cause of the Veteran's death.

In a response dated in July 2009, N. J. Olsen, M.D., 
Professor of Internal Medicine, McGee Foundation Chair in 
Arthritis Research, stated that the Veteran had a diagnosis 
of seropositive, nodular rheumatoid arthritis at the time of 
discharge from service and was treated with agents available 
at that time, including steroids.  She stated that these 
treatments did not prevent progression of the disease and he 
developed worsening joint movement and progressed to the 
point that activities of daily living were significantly 
reduced.  The physician related that the appellant died 
prematurely at age 44 and that even the physician who 
performed the autopsy had remarked that the Veteran had 
advanced coronary artery disease to an extent that was 
unexpected for a man his age.  

The IME examiner went on to say that individuals with the 
type of rheumatoid arthritis that was seen in the Veteran 
were at a significantly increased risk of coronary artery 
disease and that this risk was directly correlated with the 
inflammation that was intrinsic to the underlying disease.  
She noted that the relationship between rheumatoid arthritis 
and accelerated cardiovascular disease had been well-
documented by studies conducted at the Mayo Clinic, and had 
been summarized in the American Journal of Medicine.  Dr. 
Olson stated that rheumatoid arthritis patients were more 
likely to have heart failure, and that one of the 
consequences of such was pulmonary edema as documented in the 
autopsy report.  She concluded that the available data 
indicated that the Veteran had a symptom complex that was 
associated with a high risk of heart disease, and that it was 
a reasonable conclusion that the service-connected rheumatoid 
arthritis was a contributory cause of death, and that it 
contributed substantially to the producing death.

Dr. Olsen further found that the Veteran's rheumatoid 
arthritis resulted in major debilitating effects that 
impaired his health to the extent that it prevented him from 
carrying out the usual activities of daily living, making him 
more sedentary.  She said that this would in turn result in 
decreases in the usual lung excursion volumes and decreases 
in peripheral blood circulation dependent on muscle movement.  
The IME stated that overall, these changes were likely to 
contribute in a substantial way to a further decrease in 
cardiovascular health in a patient who was already 
predisposed to compromised cardiovascular function on the 
basis of the underlying illness.  She stated that it was 
highly likely that the service-connected disability in this 
case was very severe and also highly likely to have had a 
material influence in accelerating the Veteran's death.

There are two opposing opinions as to whether service-
connected rheumatoid arthritis was implicated in the 
Veteran's death.  The IME examiner's report, however, is 
substantially more comprehensive, discursive, and on point, 
and thoroughly explains how rheumatoid arthritis in all 
likelihood impacted the Veteran's overall health, contributed 
to the development of heart disease and pulmonary embolism 
and, ultimately, accelerated his death.  The VA physician's 
conclusions are no more than cursory and do not address 
rheumatoid arthritis as a factor in the development of heart 
disease which was the primary underlying disease process 
leading to death.  Dr. Olsen's findings leave little, if any, 
doubt that service-connected rheumatoid arthritis was 
substantially and materially implicated in the Veteran's 
death.  Accordingly, service connection for the cause of the 
Veteran's death is warranted.







ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


